Election/Restriction
This application contains claims directed to the following patentably distinct species. 
Species 1: Figs. 6-8
Species 2: Fig. 9
Species 3: Fig. 10
Species 4: Figs. 6-8,11,12
Species 5: Figs. 6-8,13,14
Species 6: Fig. 15
Species 7: Fig. 16
Species 8: Fig. 17
Figures 1 – 5 are considered to be generic to all the species above.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. 
Species 1 shows a first embodiment of a connection between guide member (250) and mount member (260). In this case: 
the embodiment of the guide member comprises single constant inner diameter, head portion (251) with no through-groove; 
the embodiment of the mount member comprises mount extension portion (262) and a mount coupling portion (263); 
wherein the mount member is coupled to the guide member using joint portion (261) and coupling member (270) with cutoff portion (271b).
Species 2 shows a second embodiment of a connection between guide member (250) and mount member (260). In this case: 
the embodiment of the guide member comprises two inner diameters (D1, D2), head portion (251) with no through-groove; 
the embodiment of the mount member comprises mount extension portion (262) and a mount coupling portion (263); 
wherein the mount member is coupled to the guide member using joint portion (261) and coupling member (270) with no cutoff portion (271b).
Species 3 shows a third embodiment of a connection between guide member (250) and mount member (260). In this case: 
the embodiment of the guide member comprises three inner diameters (D1, D2, D3), head portion (251) with no through-groove; 
the embodiment of the mount member comprises mount extension portion (262) and a mount coupling portion (263); 
wherein the mount member is coupled to the guide member using joint portion (261) and coupling member (270) with cutoff portion (271b).
Species 4 shows a fourth embodiment of a connection between guide member (250) and mount member (260). In this case: 
the embodiment of the guide member comprises single constant inner diameter, head portion (251) with no through-groove; 
the embodiment of the mount member comprises mount extension portion (262) and a mount coupling portion (263-1); 
using joint portion (261) and coupling member (270) with cutoff portion (271b).
Species 5 shows a fifth embodiment of a connection between guide member (250) and mount member (260). In this case: 
the embodiment of the guide member comprises single constant inner diameter, head portion (251) with no through-groove; 
the embodiment of the mount member comprises a mount coupling portion (263-2); 
wherein the mount member is coupled to the guide member using joint portion (261-1) and coupling member (270) with cutoff portion (271b).
Species 6 shows a sixth embodiment of a connection between guide member (250) and mount member (260). In this case: 
the embodiment of the guide member comprises single constant inner diameter, head portion (251) with through-groove for coupling member (251b); 
the embodiment of the mount member comprises mount extension portion (262); 
wherein the mount member is coupled to the guide member using joint portion (261-2) and no coupling member (270).
Species 7 shows a seventh embodiment of a connection between guide member (250) and mount member (260). In this case: 
the embodiment of the guide member comprises single constant inner diameter, head portion (251) with no through-groove; 
mount extension portion (262); 
wherein the mount member is coupled to the guide member using joint portion (261-3) and coupling member (270).
Species 8 shows an eighth embodiment of a connection between guide member (250) and mount member (260). In this case: 
the embodiment of the guide member comprises single constant inner diameter, head portion (251) with through-groove for coupling member (251b); 
the embodiment of the mount member comprises mount extension portion (262); 
wherein the mount member is coupled to the guide member using joint portion (261-4) and no coupling member (270).
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/           Examiner, Art Unit 3746